Citation Nr: 0907686	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1971 to February 
1974.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In a June 2008 supplemental statement of the case, the RO 
reopened the hearing loss claim and denied it on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In November 2008, the veteran testified before the 
undersigned Veteran's Law Judge sitting in Montgomery, 
Alabama.  A transcript of this hearing is of record.

The issue of entitlement to service connection for bilateral 
hearing loss on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The October 1999 RO rating decision that declined to 
reopen a previously disallowed claim of entitlement to 
service connection for hearing loss is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

II. Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a) 
(2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim of entitlement to service 
connection for hearing loss was denied by the RO in a 
February 1975 rating decision.  That rating decision noted 
that the veteran was not entitled to service connection for 
hearing loss in his right ear because medical evidence of 
record showed that the veteran did not have hearing loss in 
his right ear.  The rating decision also noted that the 
veteran was not entitled to service connection for hearing 
loss in his left ear because his entrance examination showed 
he had hearing loss in his left ear, and that current medical 
evidence showed that the veteran did not have obvious hearing 
loss in that ear.  The veteran was notified of this decision 
in February 1975, but he did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

The veteran filed to reopen the claim for service connection 
for hearing loss in left ear only, in October 1980.  In a 
January 1981 rating decision the RO found that no new and 
material evidence had been received.  The veteran was 
informed of this decision and in January 1981 he filed a 
notice of disagreement.  The veteran and his father testified 
before the RO in March 1981.  In a February 1982 decision, 
the Board found that new and material evidence had not been 
submitted, and that the claim for service connection for 
hearing loss was denied.  

In February 1999 the veteran filed to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
A September 1999 rating decision denied the claim because the 
evidence submitted was not relevant to the claim.  After the 
receipt of VA treatment records for the veteran the RO issued 
another rating decision in October 1999 denying the claim 
again because the evidence was not relevant to the issue.  
The veteran was informed of the decision and his appellate 
rights in an October 1999 letter.  The veteran did not appeal 
that decision and it became final.  38 C.F.R. §§ 20.302, 
20.1103 (2008).  This is the last final denial.

The evidence of record at the time of the October 1999 rating 
decision included:  service treatment records, VA treatment 
records from January 1993 to August 1997, and from January 
1999 to August 1999, several statements from the veteran that 
his hearing was damaged by a grenade during training, a 
December 1980 private audiological examination, a January 
1975 VA examination report, and a November 1974 VA 
examination report.

This evidence reflects hearing within normal limits at 
entrance and discharge from service and at the VA examination 
in January 1975.  The December 1980 private report is not 
interpreted and the VA treatment records reflect no 
audiological reports.  The RO denied reopening the claim 
because the VA treatment records submitted in conjunction 
with the 1999 claim did not include audiological reports and 
were not relevant. 

In April 2004 the veteran filed to reopen a claim for 
entitlement to service connection for "hearing loss, right 
ear/dizziness."  In a December 2004 rating decision the RO 
denied the veteran's request to reopen a claim for service 
connection for bilateral hearing loss.  In January 2005 the 
veteran filed a notice of disagreement.  The RO issued a 
statement of the case (SOC) in September 2005 and the veteran 
submitted a timely substantive appeal.  

Evidence received subsequent to the October 1999 decision 
includes: VA treatment records dating from 1997 to March 
2008, VA examination reports from November 2004 and 2007, lay 
statements from the veteran's mother, sister, and S.D.Fulton, 
and hearing testimony.

The audiologist from the January 2001 outpatient audiology 
evaluation noted that the "veteran may indeed have hearing 
loss" but that the veteran did not cooperate with testing 
enough for him to determine a level of loss.  Puretone 
thresholds in the right ear were listed as 85 decibels or 
greater at 500 to 4000 Hertz.  It was noted the veteran 
responded well to normal and soft speech, but once in the 
booth for testing stated he could not hear the tones, despite 
demonstrating visual evidence that he could hear both tones 
and speech.

In May 2001 the veteran presented to the Birmingham VA 
Medical Center (VAMC) for audiological evaluation.  The 
audiologist stated that the veteran was initially 
uncooperative, but was counseled regarding the expectations 
with subsequent improvement in testing results.  It was noted 
that the results obtained suggested hearing within normal 
limits for the right ear with excellent speech 
discrimination.  The left ear yielded results that suggested 
a high frequency loss with excellent speech discrimination.  
A report from the otolaryngology clinic noted that the 
audiogram showed a mild sensory neural hearing loss in the 
high frequencies in the right ear, a moderate sensorineural 
hearing loss in the left ear, and a speech discrimination 
score of 100 percent bilaterally.  The actual results of the 
testing are not in the file. 

The veteran's November 2004 audiology examination ended with 
the audiologist suggesting that the veteran be tested at 
another facility, because reliable results could not be 
obtained at that facility.  It was noted that testing 
suggested speech thresholds in the 55 to 65 decibel range and 
tone thresholds in the 60 to 80 decibel range.  It was again 
noted that the veteran responded well to the examiner's voice 
at normal levels, even when spoken to from behind, but that 
responses on testing were unreliable.    

The lay statements submitted by the veteran's family members 
state that the veteran did not have hearing loss prior to his 
entrance into service, but that these family members have 
noticed a loss of hearing since the veteran's discharged from 
service.  The veteran's mother indicated that to the best of 
her knowledge her son did not have hearing problems prior to 
entrance into the service.  The lay statement by S.D.Fulton 
also states that he has noticed the veteran's hearing has 
worsened recently.

As noted above, evidence submitted for purposes of 
establishing new and material evidence is presumed credible 
solely for such purposes.  Here, some of the new evidence 
relates to an unestablished fact necessary to substantiate 
the claim, that being the possible existence of hearing loss 
disability, and raises a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has been submitted and the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only the appeal is granted.



REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

While the veteran was able to supply new and material 
evidence to reopen his claim for bilateral hearing loss, the 
credibility of the evidence is now for consideration, and 
there is not sufficient evidence to show that the veteran, in 
fact, suffers from hearing loss disability in either ear, or 
that his hearing loss is related to his service.  

In this regard, the May 14, 2001 audiology note from the 
Birmingham VAMC indicates the veteran had normal hearing in 
the right ear and high frequency loss in the left ear, with 
both ears having excellent speech discrimination scores.  
However, the actual audiological results from this testing 
were not contained in the claims file.

The November 2005 audiologic examination was the last time 
the veteran was present and tested for his hearing.  It was 
noted he should be tested at the Birmingham VAMC to obtain 
reliable results.  The veteran was present for a general VA 
examination on August 7, 2007 but he did not report for an 
audiologic test on August 20, 2007.  The audiologist at this 
last testing suggested that the veteran needed to be tested 
under different methods to get reliable test results.  The 
veteran stated that he was unable to report to the recently 
scheduled audiological examinations due to lack of funds as 
he was living on his 10 percent compensation.  The Board 
notes that since that time the veteran has been awarded 
nonservice connected pension and may have sufficient funds to 
report.  Therefore, the veteran should be scheduled for a VA 
audiology examination at the Birmingham VAMC so that he may 
be appropriately tested for hearing loss.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause," fails to report for 
such examination scheduled in conjunction with reopened 
claim, the claim will be denied. 38 C.F.R. § 3.655(b) (2008).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board further notes that the veteran also claimed 
dizziness, and that the RO adjudicated his hearing loss claim 
as including dizziness.  However, following the veteran's 
notice of disagreement stating that he disagreed with the 
decision "100%" the RO issued a statement of the case which 
did not include the dizziness aspect of his claim, nor was it 
included in the supplemental statement of the case.  
Moreover, VA treatment records note complains of vertigo and 
possible Meniere's disease.  As the veteran's notice of 
disagreement can be construed as disagreeing with the denial 
of the claim for dizziness as well, the RO should issue a 
statement of the case on this issue.  Moreover, service 
connection for dizziness was not denied in any decision prior 
to the one on appeal, and the issue of service connection for 
dizziness should be decided on the merits.  Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the statement of the case has 
been issued, the claim should be returned to the Board only 
if the veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a statement of the 
case on the issue of service connection 
for dizziness so that he may have the 
opportunity to complete an appeal on this 
issue (if he so desires) by filing a 
timely substantive appeal.

2.  Obtain the actual audiological results 
from the May 2001 testing conducted at the 
VAMC Birmingham which correspond with the 
treatment note dated May 14, 2001. Current 
VA audiology treatment records, not 
already contained in the claims folder, 
dating since March 2008 should also be 
obtained.  

3.  Schedule the veteran for a VA 
audiological examination at the Birmingham 
VAMC to determine the nature and extent of 
any current hearing loss, and to provide 
an opinion as to the possible relationship 
to service.  The audiological examination 
should be performed at the Birmingham VAMC 
to test the veteran's hearing loss by non-
behavioral methods if accurate assessment 
cannot be obtained by standard methods.  
The claims file should be provided to and 
reviewed by the examiner.  The 
audiological examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current hearing loss in either ear, if 
extant, is related to an incident of the 
veteran's military service, including 
noise exposure.  With respect to the left 
ear, the examiner should address whether 
the hearing loss noted on the entrance 
examination was permanently worsened 
beyond natural progress during service.  
The examiner should provide a rationale 
for the conclusions reached.

4.  Thereafter, please readjudicate the 
claim for service connection for bilateral 
hearing loss.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


